Title: From George Washington to Brigadier General John Sullivan, 8 December 1775
From: Washington, George
To: Sullivan, John



Sir,
Cambridge 8th Decr 1775.

The Intention of yesterday’s order, respecting the Review of the Connecticut Troops, is only to afford a good oppertunity of making choice of such of their Arms as shall be found fit for the use of the New Army.
I am not without my fear that if they are appriz’d of the Intention, some of the best Arms will be Secreted; for this reason I desire you will say nothing of the matter till the Regiment (in your Brigade) is paraded, and then, in Company with the Field Officers of it, make choice of all the Arms that are good, taking the names of the Proprietors of them that they may be lodged, valued, and paid for agreeable to the General Order of the 23d Ulto. I am Sir Yr Most Hble Servt

Go: Washington

